DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0109714).
Regarding Claim 1, Chen teaches an image display system (Figures 2 and 3; Head-Up Display Device 1), comprising: 
a first display device (Figure 2; First Image Source 11) and a second display device (Figure 2; Second Image Source 13), each of which displays an image (see Paragraph [0042]): 
an optical imaging member (Figure 2; Windshield A”) that is disposed spaced apart from each of the first display device (Figure 2; First Image Source 11) and the second display device (Figure 2; Second Image Source 13) and that forms an image (Figure 2; First and Second Virtual Images 111 and 131) displayed in the first display 
a reflectance switching element (Figure 2; Light Path Combining Component 12) that is switchable between a transmission state and a reflection state (see Paragraph [0041]; wherein it is disclosed that the light path combining component 12 has a transmitting mode and a mirror mode), 
wherein light of the image displayed in the first display device (Figure 2; First Image Source 11) passes through the reflectance switching element (Figure 2; Light Path Combining Component 12) and is then made incident on the optical imaging member (Figure 2; Windshield A”), to thereby form the image of interest in the air (see Figure 2 and Paragraph [0042]; wherein it is disclosed that the first image light F1 emitting by the first image source 11 goes through the light path combining component 12 and then reaches the point A111 of an inner surface A1 of the windshield A″. A part of the first image light F1 is then reflected by the windshield A″ to the eyes I of a driver and thus the driver may see a first virtual image 111), and 
wherein light of the image displayed in the second display device (Figure 2; Second Image Source 13) is reflected by the reflectance switching element (Figure 2; Light Path Combining Component 12) and is then made incident on the optical imaging member (Figure 2; Windshield A”), to thereby form the image of interest in the air (see Figure 3 and Paragraph [0043]; wherein it is disclosed that the second image light F2 
Regarding Claim 2, Chen teaches the limitations of claim 1 as detailed above.
Chen further teaches the image displayed in the first display device (Figure 2; First Image Source 11) is formed at a first distance from the optical imaging member (see Figure 2; wherein the first distance is the distance between first image source 11 and windshield A’’), 
wherein the image displayed in the second display device (Figure 2; Second Image Source 13) is formed at a second distance which is different from the first distance (see Figure 2; wherein the second distance is the distance of the light path emitted from second image source 13, reflected by light path combining component 12 and reaching windshield A’’), from the optical imaging member (Figure 2; Windshield A’’), 
wherein the first distance is a distance between the first display device (Figure 2; First Image Source 11) and the optical imaging member (see Figure 2; wherein the first distance is the distance between first image source 11 and windshield A’’), and 
wherein the second distance is a distance obtained by summing up a distance between the second display device (Figure 2; Second Image Source 13) and the reflectance switching element (Figure 2; Light Path Combining Component 12) and a distance between the reflectance switching element (Figure 2; Light Path Combining Component 12) and the optical imaging member (see Figure 2; wherein the second 
	Regarding Claim 3, Chen teaches the limitations of claim 1 as detailed above.
Chen further teaches a controller (see Paragraphs [0042]-[0043]; wherein it is inherent that a controlling apparatus is included to facilitate the transitioning of the light path combining component 12 from reflective to transparent states in coordination with the emission of light from first and second image sources 11 and 13) that provides control over the first display device (Figure 2; First Image Source 11), the second display device (Figure 2; Second Image Source 13), and the reflectance switching element (Figure 2; Light Path Combining Component 12), 
wherein, in a state in which the image is displayed in the first display device (Figure 2; First Image Source 11), the controller: makes the reflectance switching element (Figure 2; Light Path Combining Component 12) take the transmission state (see Paragraph [0042]); thereby lets light of the image displayed in the first display device (Figure 2; First Image Source 11) pass through the reflectance switching element (Figure 2; Light Path Combining Component 12); makes the passing-through light incident on the optical imaging member (Figure 2; Windshield A’’); and makes the optical imaging member (Figure 2; Windshield A’’) form the image of interest (see Figure 2 and Paragraph [0042]), and 
wherein, in a state in which the image is displayed in the second display device (Figure 3; Second Image Source 13), the controller: makes the reflectance switching element (Figure 3; Light Path Combining Component 12) take the reflection state (see Figure 3 and Paragraph [0043]); makes light displayed in the second display device 
Regarding Claim 6, Chen teaches the limitations of claim 1 as detailed above.
Chen further teaches the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).
Regarding Claim 7, Chen teaches the limitations of claim 2 as detailed above.
Chen further teaches a controller (see Paragraphs [0042]-[0043]; wherein it is inherent that a controlling apparatus is included to facilitate the transitioning of the light path combining component 12 from reflective to transparent states in coordination with the emission of light from first and second image sources 11 and 13) that provides control over the first display device (Figure 2; First Image Source 11), the second display device (Figure 2; Second Image Source 13), and the reflectance switching element (Figure 2; Light Path Combining Component 12), 
wherein, in a state in which the image is displayed in the first display device (Figure 2; First Image Source 11), the controller: makes the reflectance switching element (Figure 2; Light Path Combining Component 12) take the transmission state (see Paragraph [0042]); thereby lets light of the image displayed in the first display device (Figure 2; First Image Source 11) pass through the reflectance switching element (Figure 2; Light Path Combining Component 12); makes the passing-through 
wherein, in a state in which the image is displayed in the second display device (Figure 3; Second Image Source 13), the controller: makes the reflectance switching element (Figure 3; Light Path Combining Component 12) take the reflection state (see Figure 3 and Paragraph [0043]); makes light displayed in the second display device (Figure 3; Second Image Source 13) reflect by the reflectance switching element (Figure 3; Light Path Combining Component 12); makes the reflected light incident on the optical imaging member (Figure 3; Windshield A’’); and makes the optical imaging member (Figure 3; Windshield A’’) form the image of interest (see Figure 3 and Paragraph [0043]).
Regarding Claim 14, Chen teaches the limitations of claim 2 as detailed above.
Chen further teaches the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).
Regarding Claim 15, Chen teaches the limitations of claim 3 as detailed above.
Chen further teaches the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0109714) as applied to claim 3, in view of Nahman et al (US 2018/0011313; hereinafter referred to as Nahman).
Regarding Claim 4, Chen teaches the limitations of claim 1 as detailed above.
Chen does not expressly disclose an operation position detector that detects a position of an operation by a user in a position in which the image is formed, wherein the controller controls the first display device and the second display device, based on a result detected by the operation position detector.
	Nahman discloses an image display system (Figure 1; Vehicular Infotainment System 100), comprising: a first display device (Figure 1; Display Device 150); and an operation position detector (Figure 1; Image Processing Software 122) that detects a position of an operation by a user in a position in which the image is formed (see Paragraph [0026]; wherein it is disclosed that hand and/or finger gestures (pointing waving, etc.) may also be recognized by image processing software 122), wherein 
a controller (Figure 1; CPU 110) controls the first display device (Figure 1; Display Device 150), based on a result detected by the operation position detector (see Paragraph [0026]; wherein it is disclosed that hand and/or finger gestures (pointing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen such that an operation position detector detects a position of an operation by a user in a position in which the image is formed, wherein the controller controls the first display device and the second display device, based on a result detected by the operation position detector, based upon the teachings of Nahman, because doing so would give a driver maximum control over the projected image while providing minimum distractions to the driver while operating the vehicle.
Regarding Claim 8, Chen teaches the limitations of claim 7 as detailed above.
Chen does not expressly disclose an operation position detector that detects a position of an operation by a user in a position in which the image is formed, wherein the controller controls the first display device and the second display device, based on a result detected by the operation position detector.
	Nahman discloses an image display system (Figure 1; Vehicular Infotainment System 100), comprising: a first display device (Figure 1; Display Device 150); and an operation position detector (Figure 1; Image Processing Software 122) that detects a position of an operation by a user in a position in which the image is formed (see Paragraph [0026]; wherein it is disclosed that hand and/or finger gestures (pointing waving, etc.) may also be recognized by image processing software 122), wherein 
a controller (Figure 1; CPU 110) controls the first display device (Figure 1; Display Device 150), based on a result detected by the operation position detector (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen such that an operation position detector detects a position of an operation by a user in a position in which the image is formed, wherein the controller controls the first display device and the second display device, based on a result detected by the operation position detector, based upon the teachings of Nahman, because doing so would give a driver maximum control over the projected image while providing minimum distractions to the driver while operating the vehicle.
Regarding Claim 16, Chen as modified by Nahman discloses the limitations of claim 4 as detailed above.
Chen further teaches the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).
 
Claims 5, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0109714) as applied to claim 1, in view of Ando et al (US 2015/0198802; hereinafter referred to as Ando).
Regarding Claim 5, Chen teaches the limitations of claim 1 as detailed above.
Chen does not expressly disclose that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction.
Ando discloses an image display system (Figure 1; Head-Up Display Device 100), comprising: 
a first display device (Figure 1; Laser Scanner 10); and 
an optical imaging member (Figure 1; Windshield 90), wherein 
the image formed by the optical imaging member (Figure 1; Windshield 90) is composed of light oscillating in a longitudinal direction (see Paragraph [0040]; wherein the display image 71 produced on windshield 90 is enlarged in a horizontal direction more than a vertical direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen such that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction, as taught by Ando, because doing so would ensure that the driver receives an easily viewable projection image.
Regarding Claim 9, Chen teaches the limitations of claim 2 as detailed above.
Chen does not expressly disclose that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction.
Ando discloses an image display system (Figure 1; Head-Up Display Device 100), comprising: 
a first display device (Figure 1; Laser Scanner 10); and 
an optical imaging member (Figure 1; Windshield 90), wherein 
the image formed by the optical imaging member (Figure 1; Windshield 90) is composed of light oscillating in a longitudinal direction (see Paragraph [0040]; wherein the display image 71 produced on windshield 90 is enlarged in a horizontal direction more than a vertical direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen such that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction, as taught by Ando, because doing so would ensure that the driver receives an easily viewable projection image.
Regarding Claim 10, Chen teaches the limitations of claim 3 as detailed above.
Chen does not expressly disclose that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction.
Ando discloses an image display system (Figure 1; Head-Up Display Device 100), comprising: 
a first display device (Figure 1; Laser Scanner 10); and 
an optical imaging member (Figure 1; Windshield 90), wherein 
the image formed by the optical imaging member (Figure 1; Windshield 90) is composed of light oscillating in a longitudinal direction (see Paragraph [0040]; wherein the display image 71 produced on windshield 90 is enlarged in a horizontal direction more than a vertical direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen such that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction, as taught by Ando, because doing so would ensure that the driver receives an easily viewable projection image.
Regarding Claim 12, Chen teaches the limitations of claim 7 as detailed above.
Chen does not expressly disclose that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction.
Ando discloses an image display system (Figure 1; Head-Up Display Device 100), comprising: 
a first display device (Figure 1; Laser Scanner 10); and 
an optical imaging member (Figure 1; Windshield 90), wherein 
the image formed by the optical imaging member (Figure 1; Windshield 90) is composed of light oscillating in a longitudinal direction (see Paragraph [0040]; wherein the display image 71 produced on windshield 90 is enlarged in a horizontal direction more than a vertical direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen such that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction, as taught by Ando, because doing so would ensure that the driver receives an easily viewable projection image.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0109714) as modified by Nahman et al (US 2018/0011313; hereinafter referred to as Nahman) as applied to claims 4 and 8, in view of Ando et al (US 2015/0198802; hereinafter referred to as Ando).
Regarding Claim 11, Chen as modified by Nahman discloses the limitations of claim 4 as detailed above.

Ando discloses an image display system (Figure 1; Head-Up Display Device 100), comprising: 
a first display device (Figure 1; Laser Scanner 10); and 
an optical imaging member (Figure 1; Windshield 90), wherein 
the image formed by the optical imaging member (Figure 1; Windshield 90) is composed of light oscillating in a longitudinal direction (see Paragraph [0040]; wherein the display image 71 produced on windshield 90 is enlarged in a horizontal direction more than a vertical direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen as modified by Nahman such that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction, as taught by Ando, because doing so would ensure that the driver receives an easily viewable projection image.
Regarding Claim 13, Chen as modified by Nahman discloses the limitations of claim 8 as detailed above.
Chen as modified by Nahman does not expressly disclose that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction.
Ando discloses an image display system (Figure 1; Head-Up Display Device 100), comprising: 
a first display device (Figure 1; Laser Scanner 10); and 
an optical imaging member (Figure 1; Windshield 90), wherein 
the image formed by the optical imaging member (Figure 1; Windshield 90) is composed of light oscillating in a longitudinal direction (see Paragraph [0040]; wherein the display image 71 produced on windshield 90 is enlarged in a horizontal direction more than a vertical direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen as modified by Nahman such that the image formed by the optical imaging member is composed of light oscillating in a longitudinal direction, as taught by Ando, because doing so would ensure that the driver receives an easily viewable projection image.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882